Case 1:19-cv-00669-JTN-ESC ECF No. 25 filed 09/19/19 PageID.279 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 ANTHONY DAUNT, et al.,

       Plaintiffs,                              Case No. 1:19-cv-614 (Lead)
 v.

 JOCELYN BENSON, in her official capacity as
 Michigan Secretary of State,

               Defendant,
 and

 COUNT MI VOTE d/b/a VOTERS NOT
 POLITICIANS,
               Intervenor-Defendant.
 ____________________________

 MICHIGAN REPUBLICAN PARTY, et al.,

       Plaintiffs,                              Case No. 1:19-cv-669
 v.                                             (Member)

 JOCELYN BENSON, in her official capacity as
 Michigan Secretary of State,

               Defendant,                       HON. JANET T. NEFF
 and

 COUNT MI VOTE d/b/a VOTERS NOT
 POLITICIANS,
               Intervenor-Defendant.
 ____________________________/

          INTERVENOR-DEFENDANT VOTERS NOT POLITICIANS’
        MOTION TO DISMISS AND FOR JUDGMENT ON THE PLEADINGS
              PURSUANT TO FED. R. CIV. P. 12(b)(1) AND 12(c)
                        (DOCKET NO. 1:19-cv-614)

                            ORAL ARGUMENT REQUESTED
Case 1:19-cv-00669-JTN-ESC ECF No. 25 filed 09/19/19 PageID.280 Page 2 of 5



        NOW COMES Intervenor-Defendant Count MI Vote, d/b/a Voters Not Politicians

 (“Voters Not Politicians”), a Michigan non-profit corporation, by and through its attorneys,

 Fraser Trebilcock Davis & Dunlap, P.C. and the Campaign Legal Center, bringing this Motion

 to Dismiss and for Judgment on the Pleadings pursuant to Fed. R. Civ. P. 12(b)(1) and 12(c) in

 the case of Anthony Daunt, et al. v. Jocelyn Benson, et al. (Docket No. 1:19-cv-614), and in

 support of its motion, states the following:

        1.      Plaintiffs’ Complaint for Declaratory and Injunctive Relief in this case (Docket

 No. 1:19-cv-614) asks this Court to render a declaratory ruling that Plaintiffs are being denied

 their rights of free speech and association and their right to petition the government guaranteed

 under the First Amendment, and their right to equal protection of the law guaranteed under the

 Fourteenth Amendment, by the constitutional qualifications for selection to serve as a member

 of the new Independent Citizens Redistricting Commission created by the voters’ approval of

 Proposal 18-2 in the last general election.

        2.      In their Complaint and the Declarations accompanying their pending Motion for

 Preliminary Injunction in this case, Plaintiffs have expressed a desire to serve on the new

 Commission and represented that they would make application for appointment to do so but-

 for the challenged restrictions, but their Complaint and Motion for Preliminary Injunction have

 asked the Court to enjoin Defendant Secretary of State from taking any action for

 implementation of the new Commission, thus rendering it a nullity.

        3.      By this motion, Intervenor-Defendant Voters Not Politicians requests that

 Plaintiffs’ Complaint be dismissed for lack of subject matter jurisdiction pursuant to Fed. R.

 Civ. P. 12(b)(1), but also requests that the Court address Plaintiffs’ constitutional challenges

 and grant a final judgment in favor of the Defendant and Intervenor-Defendant on the pleadings




                                                2
Case 1:19-cv-00669-JTN-ESC ECF No. 25 filed 09/19/19 PageID.281 Page 3 of 5



 pursuant to Fed. R. Civ. P. 12(c) as an additional, separate form of relief in order to facilitate

 complete and efficient final adjudication and review of all of the issues presented in this matter.

        4.      As explained in the accompanying brief, the Plaintiffs lack Article III standing

 to raise the constitutional challenges asserted in this case because those challenges assert

 generalized grievances and the relief that they have requested will not serve to remedy the injury

 that they have alleged. Plaintiffs’ Complaint should therefore be dismissed for lack of subject

 matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).

        5.      As explained in the accompanying brief, the Plaintiffs’ Complaint has failed to

 state a claim for which relief can be granted because the allegations stated therein have not

 established, and cannot establish, a denial or infringement of any rights guaranteed under the

 First Amendment or the Equal Protection Clause of the Fourteenth Amendment. Judgment

 should therefore be granted in favor of the Defendant and Intervenor-Defendant on the

 pleadings pursuant to Fed. R. Civ. P. 12(c).

        WHEREFORE, Intervenor-Defendant Count MI Vote, d/b/a Voters Not Politicians

 respectfully requests that this Honorable Court dismiss Plaintiffs’ Complaint for lack of subject

 matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1), and that upon consideration of

 Plaintiffs’ constitutional challenges, the Court also grant a final judgment in favor of the

 Defendant and Intervenor-Defendant on the pleadings pursuant to Fed. R. Civ. P. 12(c).

                                            Respectfully submitted,
                                          Fraser Trebilcock Davis & Dunlap, P.C.
                                          Attorneys for Intervenor-Defendant
                                          Count MI Vote, d/b/a Voters Not Politicians

 Dated: September 19, 2019                By: /s/ Graham K. Crabtree__________
                                               Peter D. Houk (P15155)
                                               Graham K. Crabtree (P31590)
                                               Jonathan E. Raven (P25390)
                                               Ryan K. Kauffman (P65357)


                                                 3
Case 1:19-cv-00669-JTN-ESC ECF No. 25 filed 09/19/19 PageID.282 Page 4 of 5



                                    124 W. Allegan, Suite 1000
                                    Lansing, Michigan 48933
                                    (517) 482-5800

                                    and

                                    Paul M. Smith
                                    Mark Gaber
                                    Campaign Legal Center
                                    1101 14th Street N.W., Suite 400
                                    Washington D.C. 20005

                                    Annabelle Harless
                                    73 W. Monroe Street, Suite 302
                                    Chicago, Illinois 60603




                                      4
Case 1:19-cv-00669-JTN-ESC ECF No. 25 filed 09/19/19 PageID.283 Page 5 of 5



                               CERTIFICATE OF SERVICE

         I hereby certify that on September 19, 2019, I electronically filed the foregoing paper
 with the Clerk of the Court using the ECF system which will send notification of such filing to
 the attorneys of record.

                                      Respectfully submitted,

                                      FRASER TREBILCOCK DAVIS & DUNLAP, P.C.
                                      Attorneys for Intervenor-Defendant
                                      Count MI Vote d/b/a Voters Not Politicians

 Dated: September 19, 2019        By: /s/ Graham K. Crabtree
                                     Graham K. Crabtree (P31590)
                                     124 W. Allegan, Suite 1000
                                     Lansing, Michigan 48933
                                     (517) 482-5800




                                               5
